Citation Nr: 0923970	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-26 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Whether a reduction of the disability rating for the 
Veteran's service-connected coronary artery disease, with 
hypertension, from 100 percent to 60 percent was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1950 to November 
1953, and from January 1955 to March 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which, 
in pertinent part, reduced the Veteran's disability rating 
for service-connected coronary artery disease, with 
hypertension, from 100 percent to 60 percent, effective April 
1, 2008.  

In the January 2008 rating decision, the RO also deferred 
adjudication on the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU), 
noting that the issue would be adjudicated if an application 
for that benefit were received.  In this context, the 
Veteran's representative recently argued, in a May 2009 
Brief, that the RO improperly withheld entitlement to TDIU 
because of this appeal.  The representative argued that the 
Veteran is entitled to TDIU because he has formally applied 
for TDIU and meets the requirements for TDIU.  The Board has 
carefully reviewed the evidentiary record, and we note that 
the record does not contain a formal claim for TDIU or any 
communication from the Veteran indicating a desire to apply 
for entitlement to TDIU.  Without filing a formal or informal 
claim, an individual cannot receive VA benefits.  See 
38 C.F.R. § 3.151(a); 3.155(b) (2008).  Therefore, if the 
Veteran believes he is entitled to a total disability rating 
due to unemployability caused by his service-connected 
disabilities, he must file, or resubmit, his formal or 
informal claim for such benefit.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).





FINDINGS OF FACT

1.  In October 2007, the RO notified the Veteran of a 
proposal to reduce the disability rating for service-
connected coronary artery disease, with hypertension, from 
100 percent to 60 percent based on an improvement shown in 
his condition.  

2.  The RO effectuated the reduction of the Veteran's 
disability rating for service-connected coronary artery 
disease, with hypertension, to 60 percent by rating decision 
dated in January 2008, and made effective as of April 1, 
2008.

3.  The reduction in rating was carried out in accordance 
with applicable procedures.  

4.  At the time of the reduction, a 100 percent disability 
rating had been in effect since July 26, 2005, a period of 
fewer than five years.  

5.  The October 2007 VA examination revealed that the Veteran 
denied having chest pain and was able to walk up to half a 
block before stopping due to shortness of breath.  The 
examiner noted that, while left ventricular dysfunction was 
still present, diagnostic studies no longer showed ischemia 
or inferior apical hypokinesis, and the Veteran's ejection 
fraction of 63 and 64 percent.  Based on this evidence and 
the Veteran's medical history, the October 2007 VA examiner 
estimated the Veteran had an MET level of seven.  

6.  At the time of the reduction, material improvement had 
been shown in the degree of disability associated with the 
Veteran's service-connected coronary artery disease, with 
hypertension.  



CONCLUSION OF LAW

The January 2008 rating decision which reduced the disability 
rating for the Veteran's service-connected coronary artery 
disease, with hypertension, from 100 percent to 60 percent 
was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112 (West 
2002); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.6, 
4.104, Diagnostic Code 7005-7017 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Under the law and judicial precedents, it is not clear how, 
or even whether, the VCAA applies to rating reduction claims, 
because an argument can be made that a reduction does not 
arise from an "application" as contemplated in 38 U.S.C.A. 
§ 5103(a).  Nevertheless, rating reduction matters have 
special due process requirements which govern how a reduction 
in rating must be implemented.  See 38 C.F.R. § 3.105(e).  

Under applicable law, when the reduction in evaluation of a 
service-connected disability or unemployability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified, at his 
or her latest address of record, of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.105 (e).  

In the advance written notice concerning proposed actions 
under paragraphs (d) through (h) of section 3.105, the 
beneficiary will be informed that he or she will have an 
opportunity for a pre-determination hearing, provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  If a pre-determination hearing 
is timely requested, benefit payments shall be continued at 
the previously established level pending a final 
determination concerning the proposed action.  If a pre-
determination hearing was not requested or if the beneficiary 
failed without good cause to report for a scheduled 
predetermination hearing, the final action will be based 
solely upon the evidence of record.  38 C.F.R. § 3.105(i) 
(1), (2).  

Unless otherwise provided in paragraph (i) of this section, 
if additional evidence is not received within the 60-day 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e).  

The Court has held that when VA reduces a veteran's 
disability rating without following the applicable 
regulations, the reduction is void ab initio, and will be set 
aside.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In this case, the RO complied with all special due process 
requirements.  The Veteran was notified, by way of an October 
2007 rating decision, that his disability rating for service-
connected coronary artery disease, with hypertension, was 
proposed to be reduced from 100 to 60 percent, with detailed 
reasons for the proposed action.  In the notice letter 
attached to the October 2007 rating decision, the Veteran was 
notified that he had 60 days to present additional evidence 
to show payments should be continued at their present level.  
He was also advised that he had 30 days to request a 
predetermination hearing.  The Veteran submitted additional 
evidence in support of his claim.  After review, the RO 
issued a January 2008 rating decision which effectuated the 
reduction in the Veteran's disability rating for service-
connected coronary artery disease from 100 to 60 percent, 
effective April 1, 2008.  Given the foregoing, the Board 
finds VA has satisfied its duty to comply with the special 
due process requirements in this case.  

The Veteran was also provided notice that complied with the 
Court's ruling in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
as he was notified of how disability ratings and effective 
dates are assigned, and of the specific rating criteria used 
to evaluate his service-connected disability, including the 
impact of his condition and symptoms on employment and daily 
life.  Therefore, the Board finds that, if any additional 
VCAA notice was required in this case, the lack of such 
notice is harmless error because the Veteran, and any other 
reasonable person, should be expected to understand what was 
needed from the notice that was provided.  As noted, the 
Veteran was adequately notified of the information and 
evidence needed to substantiate his claim, as he was notified 
of the rating criteria used to evaluate his service-connected 
disability, which effectively notified him of the types of 
evidence needed to restore his disability rating.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as any notice error 
did not affect the essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claim.  The RO has obtained 
VA outpatient treatment records dated from June 2000 to May 
2008, and the Veteran was afforded VA examinations from July 
2005, May 2001, and October 2007.  Significantly, it appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Entitlement to service connection for coronary artery 
disease, with hypertension, was established in April 1986.  
The RO assigned a 10 percent disability rating, from August 
11, 1982, and a 30 percent rating, from September 27, 1985, 
pursuant to Diagnostic Code (DC) 7005.  

In April 2001, the Veteran filed an informal claim requesting 
an increased rating for his service-connected disability.  In 
a rating decision dated June 2001, the RO increased the 
Veteran's disability rating for service-connected coronary 
artery disease, with hypertension, to 60 percent under DC 
7005-7017, from April 16, 2001.  Effective April 22, 2001, 
the RO granted a temporary total rating of 100 percent 
pursuant to 38 C.F.R. § 4.30 based on evidence showing the 
Veteran underwent surgical treatment on his service-connected 
disability and required at least one month of convalescence.  
The Veteran's disability rating was returned to 60 percent, 
effective September 1, 2001.  

In July 2005, the Veteran was afforded a VA examination to 
determine the current level of severity of his service-
connected disability.  Based on this evidence, the RO 
increased the Veteran's disability rating to 100 percent, 
effective July 27, 2005.  

In October 2007, the Veteran was afforded another VA 
examination to determine the current level of severity of his 
service-connected disability.  Based on this evidence, the RO 
issued an October 2007 rating decision, which proposed to 
reduce the Veteran's disability rating from 100 percent to 60 
percent.  He was advised of the specific reasons for the 
proposed reduction, as well as his right to submit additional 
evidence in support of his claim and have a predetermination 
hearing.  The Veteran submitted additional evidence in 
support of his claim; however, in January 2008, the RO issued 
a rating decision which reduced the disability rating from 
100 percent to 60 percent, effective April 1, 2008.  

The Veteran filed a timely notice of disagreement and 
substantive appeal as to whether the reduction in his 
disability rating was proper, and he asserts that his 
disability rating should be restored to 100 percent.  

Regarding rating deductions, the law provides that, when a 
rating has continued for a long period at the same level 
(i.e., five years or more), a reduction may be accomplished 
when the rating agency determines that evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  
However, where a rating has been in effect for less than five 
years, the regulatory requirements under 38 C.F.R. § 3.344(a) 
and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 
(c).  In such cases, an adequate reexamination that discloses 
improvement in the condition will warrant reduction in 
rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).  

In the present case, the Veteran's 100 percent rating, 
reduced to 60 percent in the January 2008 rating decision on 
appeal, had been in effect for less than a five-year period.  
As a result, the requirements under 38 C.F.R. § 3.344(a) and 
(b) do not apply.  Nevertheless, the Court has held that 
several general regulations are applicable to all rating 
reduction cases, without regard for how long a particular 
rating has been in effect.

The Court has stated that certain regulations "impose a 
clear requirement that VA rating reductions, as with all VA 
rating decisions, be based upon a review of the entire 
history of the veteran's disability."  Brown v. Brown, 5 
Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 
4.13).  A rating reduction requires an inquiry as to 
"whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  See 
Brown, 5 Vet. App. at 421.  

The question of whether a disability has improved involves 
consideration of the applicable rating criteria.  As noted, 
the Veteran's service-connected coronary artery disease, with 
hypertension, is rated under 38 C.F.R. § 4.104, DC 7005-7017.  
It appears the RO assigned DC 7005-7017 pursuant to 38 C.F.R. 
§ 4.20 (2008), which provides that it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous.  The 
RO determined that the most closely analogous diagnostic code 
is DC 7017, which provides the rating criteria for coronary 
bypass surgery.  The Board notes, however, that the rating 
criteria for coronary bypass surgery, under DC 7017, are 
identical to the rating criteria for arteriosclerotic heart 
disease under DC 7005.  

Under DC 7017, a 100 percent rating is assigned for three 
months following hospital admission for surgery.  Thereafter, 
a 10 percent rating is warranted when the evidence shows 
workload of greater than 7 METS but not greater than 10 METS 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, continuous medication is required.  A 30 percent rating 
is warranted for workload of greater than 5 METS but not 
greater than 7 METS resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
if there is more than one episode of acute congestive heart 
failure in the past year; or, workload of greater than 3 METS 
but not greater than 5 METS results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is assigned with coronary artery disease 
resulting in chronic congestive heart failure; or, workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017 
(2008).

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METS at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METS by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METS and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2.

Turning to the merits of this claim, and considering the 
history of the Veteran's service-connected coronary artery 
disease, the Board notes that the evidentiary record shows he 
has been on antihypertensive medications since 1983 and has 
suffered from chest pain, left upper extremity pain, 
decreased exercise tolerance, fatigue, and shortness of 
breath associated with his service-connected disability.  In 
April 2000, he underwent coronary artery bypass surgery, from 
which he recovered well, but in April 2001, a routine stress 
test showed ischemia.  At the May 2001 VA examination, the VA 
examiner opined that, based upon examination of the Veteran 
and his medical history, he estimated his METs level at 3, 
with an estimated ejection fraction of 50 to 55 percent.  See 
VA examination reports dated May 2001; see also VA outpatient 
treatment records dated from June 2000 to April 2005.  

The 100 percent rating the Veteran seeks to have restored was 
awarded based on a July 2005 VA examination.  That 
examination revealed the Veteran reported having difficulty 
standing for more than two minutes and becoming very fatigued 
and tired after approximately 20 yards of walking.  He also 
reported that he has to take a break after walking up only 
five stairs.  The examiner noted that diagnostic studies 
taken in September 2004 had revealed ischemia and left 
ventricular dilation, with stress ejection fraction of 55 
percent.  Diagnostic studies in March 2005 had revealed left 
ventricular hypertrophy, with estimated ejection fraction of 
50 to 55 percent.  Based on this examination and the 
Veteran's medical history, the July 2005 VA examiner 
estimated that the his METs level was 3.  Based on this 
evidence, the RO granted a 100 percent disability rating, 
effective July 25, 2005.  

The rating reduction was based on the results of the October 
2007 VA examination.  At the October 2007 VA examination, the 
Veteran denied any chest pain or a need for medication to 
control his chest pain.  He reported walking up to a half a 
block before stopping due to shortness of breath.  The 
examiner noted the Veteran's medical history, including a May 
2001 angiography that revealed severe disease with inferior 
apical hypokinesis and ejection fraction of 63 percent.  The 
examiner reported that at a June 2007 nuclear stress test 
revealed no ischemia or infarction, and the ejection fraction 
was 64 percent.  The examiner also noted that the Veteran has 
severe emphysema, which inhibits his cardiovascular function 
from a pulmonary standpoint.  Thus, the examiner stated that, 
when looking at cardiovascular function alone, an MET level 
of 7 or better could be estimated, given the good condition 
of the Veteran's heart and that a 2002 echocardiogram did not 
show any residual inferior apical hypokinesis.  The examiner 
stated that, from a cardiac standpoint, the Veteran is 
severely limited by his other co-morbid conditions, including 
severe chronic obstructive pulmonary disease (a non-service-
connected disorder) which requires oxygen chronically 
throughout the day.  

After considering the pertinent medical history, as detailed 
above, the Board finds that the reduction of the Veteran's 
disability rating from 100 percent to 60 percent, in the 
January 2008 rating decision, was proper.  Indeed, the 
October 2007 VA examination showed improvement in the 
Veteran's service-connected coronary artery disease, with 
hypertension, disability as his estimated MET level improved 
from three to seven and, although left ventricular 
dysfunction remains, his ejection fraction improved from a 
range of 50 to 55 percent to 64 percent.  In addition, the 
evidence shows that his ability to function under the 
ordinary conditions of life has improved.  In this regard, 
the Veteran is now able to walk longer distances without 
suffering from cardiac-related symptoms like shortness of 
breath and fatigue, which represents a significant 
improvement.  Moreover, as noted by the October 2007 VA 
examiner, the condition of his heart has improved, as there 
are no symptoms or evidence of new ischemia or infarction, 
and no longer any residual inferior apical hypokinesis.  

In evaluating this claim, the Board finds that the October 
2007 VA examination was adequate and thorough, because the VA 
examiner noted the Veteran's medical history and conducted a 
complete medical examination to ascertain the current level 
of severity of his service-connected disability.  As to the 
Veteran's medical history, the Board notes the VA examiner 
did not review the claims file; however, he was able to 
review the Veteran's medical history as reflected in 
treatment records on file electronically, including 
specifically the findings of the July 2005 VA examination.  
See October 2007 VA examination.  The Board finds this does 
not render the reduction void ab initio because, although the 
examiner did not review the entire claims file at the October 
2007 VA examination, the proposal to reduce the Veteran's 
disability rating, and the effectuation of the reduction, 
were based on a complete review of the Veteran's medical 
history, as reflected in the discussion in the October 2007 
and January 2008 rating decisions.  Therefore, the Board 
finds that the reduction in the Veteran's disability rating 
was adequately based upon review of the entire history of the 
Veteran's disability.  See Brown v. Brown, 5 Vet. App. 413, 
420 (1993).  

In sum, the Board finds that the competent evidence of 
record, as detailed above, satisfies the lessened regulatory 
standards of 38 C.F.R. § 3.344(c), because adequate 
reexamination of the Veteran's disability rating disclosed 
improvement warranting a reduction in the rating.  Therefore, 
the RO's reduction of the Veteran's disability rating for 
service-connected coronary artery disease, with hypertension, 
from 100 percent to 60 percent, is found to be warranted by 
the evidence of record.  As the preponderance of the evidence 
is against the claim, there is no reasonable doubt to be 
resolved in favor of the Veteran, and the benefit-of-the-
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Because the reduction of the disability rating for the 
Veteran's service-connected coronary artery disease, with 
hypertension, from 100 percent to 60 percent was proper, the 
appeal is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


